


Exhibit 10.2

EXECUTION COPY

SETTLEMENT AGREEMENT

     THIS SETTLEMENT AGREEMENT (the “Agreement”) is dated as of October 26,
2009, by and among SUNRISE SENIOR LIVING INVESTMENTS, INC. (“Managing Member”),
SUNRISE SENIOR LIVING MANAGEMENT, INC. (“Manager”), and SUNRISE SENIOR LIVING,
INC. (“SSL;” Managing Member, Manager and SSL are referred to collectively as
the “Sunrise Parties”), on the one hand, and US SENIOR LIVING INVESTMENTS, LLC
(“Investor Member”) and SUNRISE IV SENIOR LIVING HOLDINGS, LLC (“Sunrise IV”),
on the other hand. Managing Member, Manager, SSL, Investor Member and Sunrise IV
are referred to collectively as the “Parties.”

RECITALS:

     WHEREAS, Managing Member and Investor Member are parties to that certain
Amended and Restated Operating Agreement of Sunrise IV, dated as of June 30,
2005 (as amended, modified or supplemented prior to the date hereof, the
“Operating Agreement”);

     WHEREAS, Managing Member owns 20% of the membership interests in Sunrise IV
(the “MM Interest”) and Investor Member owns 80% of the membership interests in
Sunrise IV;

     WHEREAS, pursuant to certain provisions contained in the Operating
Agreement, including Sections 12.2 through 12.5 of the Operating Agreement,
Managing Member has made certain financial commitments and is required to
provide financing to Sunrise IV;

     WHEREAS, Managing Member has previously provided financing to Sunrise IV as
required by the Operating Agreement (all financing provided by Managing Member
to Sunrise IV prior to the date of this Agreement is referred to collectively as
the “MM Financing”), including certain financing under Sections 12.4 and 12.5 of
the Operating Agreement (the “Income Support Financing”);

     WHEREAS, Managing Member is currently required to provide additional Income
Support Financing to Sunrise IV pursuant to the terms of the Operating
Agreement, but Managing Member has breached its obligation to provide such
additional financing to Sunrise IV;

     WHEREAS, Managing Member desires to transfer the MM Interest to Investor
Member and to terminate and be fully released from any and all of its
obligations under the Operating Agreement (including its continuing obligations
to provide financing to Sunrise IV under the Operating Agreement);

     WHEREAS, Sunrise IV indirectly owns 16 retirement or senior living
facilities (each, a “Facility” and, collectively, the “Facilities”) that are
managed by Manager pursuant to (i) an individual management agreement entered
into by Manager for management of each Facility, including any interim
management, administrative services, consulting services, sub-management or
similar agreements in favor of Manager concerning operation of such Facility
(collectively, the “Management Agreements”), and (ii) a Master Owner/Manager
Agreement, dated July 1, 2005, by and between Sunrise IV, Manager and Investor
Member (as amended, modified or supplemented prior to the date hereof, the
“MOMA”);

--------------------------------------------------------------------------------


     WHEREAS, Sunrise IV is a party to (i) that certain Amended and Restated
Acquisition and Construction Loan Agreement, dated as of December 22, 2005 (as
amended, modified or supplemented prior to the date hereof, the “Loan
Agreement”), by and among Sunrise IV (as borrower), HSH Nordbank AG, acting
through its New York Branch (“Nordbank”), as a lender, lead arranger and
administrative agent, and such other financial institutions as from time to time
become lenders (collectively, the “Lenders”); (ii) the Common Terms Agreement,
dated as of June 30, 2005 (as amended, modified or supplemented prior to the
date hereof, the “Common Terms Agreement”), by and among Nordbank, Sunrise IV,
the Intermediate Tier Owners (as defined therein), SSL, as liquidity support
provider, and the Property Companies (as defined therein), and (iii) certain
other documents executed in connection with the financing evidenced by the Loan
Agreement and Common Terms Agreement (the Loan Agreement, the Common Terms
Agreement, the ODA Agreement (as hereinafter defined) and such other documents
are referred to collectively as the “Loan Documents”);

     WHEREAS, pursuant to the terms of that certain Member Interest Pledge and
Security Agreement, dated as of June 30, 2005 (as amended, modified or
supplemented through the date hereof, the “Membership Interest Pledge”), between
Managing Member and Nordbank, Managing Member has pledged its membership
interests in Sunrise IV to Nordbank for the benefit of the Lenders and to secure
the payment of all amounts due under the Loan Documents;

     WHEREAS, pursuant to the terms of that certain Operating Deficits
Agreement, dated as of June 30, 2005 (as amended, modified or supplemented
through the date hereof, the “ODA Agreement”), between SSL and Nordbank, SSL has
guaranteed to Nordbank for the benefit of the Lenders the payment of all
Operating Deficits (as defined in the ODA Agreement) of Sunrise IV, the
Intermediate Tier Owners, the Property Companies and, to the extent liable
therefore, the Manager;

     WHEREAS, SSL has breached its obligation under the ODA Agreement to fund
default interest with respect to the loan outstanding under the Loan Documents,
and SSL desires to be released from any and all obligations under the Loan
Documents (including the ODA Agreement);

     WHEREAS, pursuant to the terms and conditions of the Management Agreements,
Manager is entitled to receive certain management fees;

     WHEREAS, Section 3.17 of the Common Terms Agreement provides that any
management fees earned under each Management Agreement in excess of 3% of
revenues for the relevant Facility (the “Subordinated Management Fees”) shall be
paid only if (i) Sunrise IV has made all payments required to be made under the
Loan Documents, and (ii) no event of default has then occurred and is continuing
under the Loan Documents and, after giving effect to such payment, no event of
default would then have occurred;

     WHEREAS, Nordbank has provided written notice to Sunrise IV of the
existence of certain events of default under the Loan Documents, and such events
of default are continuing;

2

--------------------------------------------------------------------------------


     WHEREAS, due to the existence and continuation of events of default under
the Loan Documents, Manager has not received payment of certain Subordinated
Management Fees and the payment of such Subordinated Management Fees has been
deferred;

     WHEREAS, Manager desires to cease management of the Facilities;

     WHEREAS, the Sunrise Parties desire to receive from Nordbank (on behalf of
Nordbank and the Lenders) a full and unconditional release of any and all
liabilities and obligations of any and all of the Sunrise Parties relating to or
arising under the Loan Documents (including the ODA Agreement and any and all
guaranties or indemnities given by any of the Sunrise Parties relating to the
financing evidenced by the Loan Documents);

     WHEREAS, in order to induce Nordbank to grant a release to the Sunrise
Parties, the Investor Member and its affiliates will incur significant
liabilities and make significant financial commitments in favor of Nordbank (for
the benefit of Nordbank and the other Lenders);

     WHEREAS, the Parties desire to enter into this Agreement to evidence and
implement a “global” settlement of all issues and claims arising out of or
relating to Sunrise IV, the Facilities (including the acquisition, ownership,
financing, leasing and management thereof), and the Loan Documents and,
accordingly, the Parties have engaged in good faith, arms length negotiations
that culminated in the Parties’ agreement as set forth herein;

     NOW, THEREFORE, in consideration of the mutual promises set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereto, intending to be legally
bound, do hereby agree as follows:

     1.     Recitals. The recitals of this Agreement are hereby incorporated
herein in their entirety.

     2.     Release of Managing Member. Effective as of the date of this
Agreement, each Investor Member Releasor (as defined below) hereby expressly
releases, acquits, and forever discharges Managing Member, each of its
affiliates and subsidiaries (other than Manager, which is separately released
pursuant to Section 5 hereof), and each and every past and present employee,
attorney, officer, director or shareholder of Managing Member (collectively, the
“Managing Member Released Parties”), from any and all claims, causes of action,
suits, debts, obligations, liabilities, demands, losses, covenants, dues, sums
of money, reckonings, bonds, bills, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, costs, and
expenses (including attorneys’ fees) of any kind, character, or nature
whatsoever, known or unknown, fixed or contingent, in law or equity
(collectively, “Claims”) which the Investor Member Releasors and each or any of
the Investor Member Releasors’ heirs, executors, administrators, successors and
assigns ever had, now have or hereafter can, shall or may have for, upon, or by
reason of any matter, cause or thing whatsoever which relate to, or arise out
of, the management, operation, or funding of Sunrise IV or of Sunrise IV’s
direct or indirect subsidiaries (including any and all Claims of any kind or
nature whatsoever relating to, arising out of, or existing under, the Operating
Agreement) or the acquisition or ownership of the Facilities and other assets by
Sunrise IV and its direct and indirect subsidiaries and which the Investor
Member Releasors may have or claim to have against a Managing Member Released

3

--------------------------------------------------------------------------------


Party, or which may hereafter arise out of, relate to, or be connected with any
act of commission or omission of a Managing Member Released Party existing or
occurring prior to the date of this Agreement; provided, however,
notwithstanding any other provision of this Agreement, the release of Claims
pursuant to this Section 2 shall not apply to any Claims arising under this
Agreement or under any Other Sunrise Document (as defined below) and shall not
release Managing Member or SSL from their obligations under this Agreement or
under any Other Sunrise Document. “Investor Member Releasors” shall mean (i)
Sunrise IV and each direct or indirect subsidiary of Sunrise IV, and (ii)
Investor Member and Investor Member’s affiliates, principals, owners, and
members.

3.     Release of Sunrise IV and Investor Member by SSL and Managing Member.
Effective as of the date of this Agreement, each Sunrise Releasor (as defined
below) hereby expressly releases, acquits, and forever discharges Sunrise IV,
Investor Member, each direct or indirect subsidiary of Sunrise IV (including the
Intermediate Tier Owners and the Property Companies), each subsidiary or
affiliate of Investor Member, each entity that directly or indirectly provided
or provides funding to Investor Member, and each and every past or present
employee, attorney, officer, director, manager, member or shareholder of
Investor Member, any subsidiary or affiliate of Investor Member, or any entity
that provided or provides funding to Investor Member (collectively, the
“Investor Member Released Parties”), from any and all Claims which the Sunrise
Releasors and each or any of the Sunrise Releasors’ heirs, executors,
administrators, successors and assigns ever had, now have or hereafter can,
shall or may have for, upon, or by reason of any matter, cause or thing
whatsoever which relate to, or arise out of, the management, operation, or
funding of Sunrise IV or of Sunrise IV’s direct or indirect subsidiaries
(including the MM Financing and any and all other Claims of any kind or nature
whatsoever relating to, arising out of, or existing under, the Operating
Agreement) or the acquisition or ownership of the Facilities and other assets by
Sunrise IV and its direct and indirect subsidiaries (including Claims arising
out of, or relating to, the Managing Member’s right under the Operating
Agreement to transfer or cause to be transferred certain parcels of land to
Managing Member or its affiliates, which shall be a deemed contribution of such
parcels to Sunrise IV (the “Contributed Parcels”)), and which the Sunrise
Releasors may have or claim to have against an Investor Member Released Party,
or which may hereafter arise out of, relate to, or be connected with any act of
commission or omission of an Investor Member Released Party existing or
occurring prior to the date of this Agreement; provided, however,
notwithstanding any other provision of this Agreement, the release of Claims
pursuant to this Section 3 shall not apply to any Claims arising under this
Agreement or under any Other Investor Member Document (as defined below) and
shall not release Sunrise IV or Investor Member from their respective
obligations under this Agreement or under any Other Investor Member Document.
“Sunrise Releasors” shall mean SSL, Managing Member, and each of their
respective affiliates (other than Manager), principals, owners and shareholders.

     4.     Release of Sunrise IV and Investor Member by Manager. Effective as
of the date of this Agreement, Manager hereby releases, acquits, and forever
discharges the Investor Member Released Parties from any and all Claims which
relate to the management or operation of the Facilities (including all
Subordinated Management Fees, all other amounts due under the Management
Agreements as of the date of this Agreement and any Claims arising due to
breaches of the Management Agreements prior to the date of this Agreement) and
which Manager and each or any of Manager’s heirs, executors, administrators,
successors and assigns

4

--------------------------------------------------------------------------------


ever had, now have or hereafter can, shall or may have against an Investor
Member Released Party, or which may hereafter arise out of, relate to, or be
connected with any act of commission or omission of an Investor Member Released
Party existing or occurring prior to the date of this Agreement; provided,
however, notwithstanding any other provision of this Agreement, the release of
Claims pursuant to this Section 4 (i) shall not apply to (1) any Claims arising
under this Agreement or under any Other Investor Member Document, or (2) any
Claims for intercompany balances required to be paid by Sunrise IV or the
Property Companies and arising from and after September 30, 2009, and (ii) shall
not release Sunrise IV or Investor Member from their respective obligations
under this Agreement or under any Other Investor Member Document.

     5.     Release of Manager. Effective as of the date of this Agreement, each
Investor Member Releasor hereby releases, acquits, and forever discharges the
Manager and each and every past and present employee, attorney, officer and
director of Manager (collectively, the “Manager Released Parties”) from any and
all Claims which relate to the management or operation of the Facilities
(including any Claims arising due to breaches of the Management Agreements and
the MOMA prior to the date of this Agreement) and which Investor Member
Releasors and each or any of Investor Member Releasors’ heirs, executors,
administrators, successors and assigns ever had, now have or hereafter can,
shall or may have against a Manager Released Party, or which may hereafter arise
out of, relate to, or be connected with any act of commission or omission of a
Manager Released Party existing or occurring prior to the date of this
Agreement; provided, however, notwithstanding any other provision of this
Agreement, the release of Claims pursuant to this Section 5 (i) shall not apply
to (1) any Claims arising under this Agreement or under any Other Sunrise
Document, or (2) any Claims for intercompany balances required to be paid by
Manager and arising from and after September 30, 2009, and (ii) shall not
release Manager from its obligations under this Agreement or under any Other
Sunrise Document.

     6.     Assignment of Membership Interests. Effective as of the date of this
Agreement, Managing Member shall assign, transfer and convey to Investor Member
(or Investor Member’s designee) the MM Interest and all of Managing Member’s
rights under the Operating Agreement by executing and delivering the Bill of
Sale and Assignment Agreement (the “Bill of Sale”) attached as Exhibit A hereto
and made a part hereof. Managing Member represents and warrants to Investor
Member that (i) Managing Member is the sole legal and beneficial owner of the
Transferred Interest (as such term is defined in the Bill of Sale) and, other
than the Membership Interest Pledge, Managing Member has not previously
assigned, transferred or conveyed all or any portion of the Transferred Interest
or pledged the Transferred Interest as security for any indebtedness, (ii)
following the execution and delivery of the Bill of Sale, Investor Member shall
have good and valid title to the Transferred Interest, free and clear of any and
all liens, claims and encumbrances of any kind or nature whatsoever (other than
the Membership Interest Pledge, the Operating Agreement and any other agreements
which become effective or are entered into, permitted or suffered to exist by
Investor Member or any of its affiliates on or after the date hereof with
respect to the Transferred Interest), and (iii) from and after the date of this
Agreement, Managing Member and its affiliates shall not have or hold any
membership interest or other direct or indirect ownership interest in Sunrise IV
(it being understood that all such membership and ownership interests shall have
been transferred to Investor Member pursuant to the Bill of Sale) and, subject
to and in accordance with Section 2 of

5

--------------------------------------------------------------------------------


this Agreement, Managing Member shall have no Claims of any kind or nature
whatsoever against any Investor Member Released Party that have not been waived
or released.

     7.     Amendment to MOMA. Effective as of the date of this Agreement,
Sunrise IV, Investor Member, and Manager shall enter into that certain Amendment
to Master Owner/Manager Agreement (the “MOMA Amendment”), attached as Exhibit B
hereto and made a part hereof, providing for, among other things, the
termination of each of the Management Agreements on the dates set forth in the
MOMA Amendment (the date of termination of a Management Agreement is referred to
as the “Termination Date” for such Management Agreement).

     8.     Operations Transfer Agreement. Effective as of the date of this
Agreement, Sunrise IV, Manager, and Watermark Retirement Communities, Inc. (“New
Manager”) shall enter into the Master Operations Transfer Agreement attached as
Exhibit C hereto and made a part hereof (the “Operations Transfer Agreement”),
providing for the transition of management services for the Facilities from
Manager to New Manager.

     9.     Continuation of Insurance. Manager acknowledges and agrees that,
from and after the Termination Date of the Management Agreement for each
Facility, it will continue providing insurance coverage (including third-party
insurance) for such Facility and the related Property Company for claims arising
from events that occur on or prior to such Termination Date for the lines of
coverage required to be maintained pursuant to, and that meet or exceed the
minimum insurance requirements set forth in, the relevant Management Agreement;
provided, however, that Sunrise IV and/or the Property Company shall, pursuant
to an Escrow Agreement substantially in the form of Exhibit D (the “Escrow
Agreement”), fund an escrow account on such Termination Date to cover the amount
of any Facility deductibles (as contemplated by Section 3.03 of Exhibit G to the
relevant Management Agreement) in the aggregate amount set forth on Schedule
9(a) for each Facility; provided, further, that Sunrise IV shall provide a
guarantee with respect to the difference between the amount escrowed as set
forth on Schedule 9(a) and the maximum post-Termination Date deductible
liability for each Facility as set forth on Schedule 9(a). When obtaining
insurance for the period from the date of this Agreement through the Termination
Date for each Facility, Manager shall initially obtain insurance coverage for
each Facility and Property Company for the time period set forth on Schedule
9(b) hereto (with respect to each Facility, the “Initial Coverage Period”);
provided, however, that Sunrise IV or the Property Companies shall be
responsible for paying any and all insurance premiums attributable to the
Initial Coverage Period regardless of whether the Termination Date for any
Management Agreement occurs prior to the end of the applicable Initial Coverage
Period. Any insurance coverage that is required for time periods subsequent to
the Initial Coverage Period shall be obtained on a month-to-month basis through
the applicable Termination Date. The amounts each Facility and Property Company
will be charged for each line of coverage during the Initial Coverage Period and
for each month thereafter are set forth on Schedule 9(c) hereto to the extent
such amounts are currently known and, to the extent such amounts are not
currently known, the amounts charged will be consistent with past history and
will reflect current, fair-market pricing. From and after the date of this
Agreement and continuing until the Adjacent Parcel Transition Date for each
Adjacent Parcel, Manager will (i) manage such Adjacent Parcel in the ordinary
course consistent with past practice, and (ii) continue to provide liability
insurance coverage for such Adjacent Parcel consistent with past practice.
“Adjacent Parcel Transition Date” means,

6

--------------------------------------------------------------------------------


with respect to each Adjacent Parcel, the Termination Date of the Management
Agreement for the Facility associated with such Adjacent Parcel (or, with
respect to the Adjacent Parcel associated with the Millbrook, NY Facility, the
assignment of the agreements listed on Schedule 7.13 of the Operations Transfer
Agreement). Sunrise IV or the Property Companies shall be responsible for paying
the insurance premiums incurred in connection with obtaining and keeping in
place insurance coverage for each Facility (and each Adjacent Parcel) through
the Termination Date of the Management Agreement for such Facility (and the
associated Adjacent Parcel, if applicable) and shall be entitled to receive any
and all net amounts recovered due to any early termination of insurance coverage
for any one or more Facilities/Property Companies.

     10.     Nordbank/Sunrise Mutual Releases. Effective as of the date of this
Agreement, and as a condition to the effectiveness of this Agreement and the
Other Sunrise Documents, the Sunrise Parties shall execute and deliver, and
Investor Member shall obtain from Nordbank (on behalf of the Lenders) and
deliver to the Sunrise Parties a copy duly executed by Nordbank of, the mutual
Release Agreements attached hereto as Exhibit E-1 and Exhibit E-2 and that
certain Settlement Agreement attached hereto as Exhibit E-3.

     11.     Transfer of Trademarks. Effective as of the date of this Agreement,
SSL and Sunrise IV shall enter into the Nunc Pro Tunc Trademark Assignment,
attached as Exhibit F and made a part hereof (the “Trademark Assignment”),
providing for the transfer, conveyance and assignment by SSL to Sunrise IV,
effective as of June 30, 2005, of all of SSL’s right, title and interest in and
to the trademarks (together with the goodwill of the business symbolized
thereby) listed in Exhibit G, which is attached hereto and made a part hereof,
and SSL shall file with the California Secretary of State the Assignment of
Trademark or Service Mark, attached as Exhibit H and made a part hereof,
providing for the transfer, conveyance and assignment by SSL to Sunrise IV of
all of SSL’s right, title and interest in and to the California State
Registration for the mark THE FOUNTAINS and Design.

     12.     Transfer of Domain Names. Effective as of the date of this
Agreement, SSL and Sunrise IV shall enter into the Nunc Pro Tunc Domain Name
Assignment, attached as Exhibit I and made a part hereof, providing for the
transfer, conveyance and assignment by SSL to Sunrise IV, effective as of June
30, 2005, of all of SSL’s right, title and interest in and to the domain names
listed in Exhibit J, which is attached hereto and made a part hereof.

     13.     Transfer of Trademark Licenses Agreements. Effective as of the date
of this Agreement, SSL and Sunrise IV shall enter into the Assignment and
Assumption of Trademark Licenses, attached as Exhibit K and made a part hereof,
providing for the transfer, conveyance and assignment by SSL to Sunrise IV of
all of SSL’s right, title and interest in and to the license agreements listed
in Exhibit L, which is attached hereto and made a part hereof. Notwithstanding
any other provision of this Agreement, the transfers of assets made by SSL to
Sunrise IV pursuant to Sections 11, 12, and 13 of this Agreement shall be made
by SSL free and clear of any and all liens, claims, security interests and
encumbrances of any kind or nature whatsoever, except for liens granted pursuant
to the Loan Documents and encumbrances expressly contemplated by the Loan
Documents or the Trademark Assignment. Without limiting the generality of the
foregoing, on the date of this Agreement, SSL shall deliver to Sunrise IV duly
executed lien releases, in form and substance reasonably satisfactory to
Investor Member,

7

--------------------------------------------------------------------------------


releasing and discharging the existing liens on the trademarks being transferred
to Sunrise IV pursuant to Section 11.

     14.     Allocation of Income. Notwithstanding any provision of the
Operating Agreement to the contrary, Managing Member and Investor Member agree
that any and all cancellation of indebtedness income arising as a result of the
cancellation of the MM Financing pursuant to the releases granted by Managing
Member and SSL to Sunrise IV and its direct or indirect subsidiaries pursuant to
Section 3 of this Agreement shall be allocated 100% to Managing Member. On the
date of this Agreement, the following actions shall be deemed to have occurred
in the following order and sequence: (i) first, the dividend or distribution of
the Adjacent Parcels (as defined below) to Managing Member and the subsequent
contribution of the Adjacent Parcels (and deemed contribution of the Contributed
Parcels) from Managing Member to Sunrise IV (or Sunrise IV’s designees), as
contemplated by Section 3 and Section 15 of this Agreement; (ii) second, SSL and
Managing Member shall be deemed to have granted the releases set forth in
Section 3 of this Agreement; and (iii) third, the Managing Member shall be
deemed to have assigned the Transferred Interest to Investor Member pursuant to
the Bill of Sale. The Parties further agree that, immediately after the
contribution by Managing Member of the Adjacent Parcels to Sunrise IV (or
Sunrise IV’s designees), Sunrise IV will “mark-to-market” all of its assets for
capital accounting purposes, and will allocate the net book gain or loss among
Managing Member and Investor Member pursuant to the Operating Agreement. Such
allocation will take place immediately before the allocation of cancellation of
indebtedness income to Managing Member and any other allocations for the period
ending on the date of this Agreement, which shall be made using the “closing of
the books” method under Section 706 of the Internal Revenue Code.

     15.     Transfer of Adjacent Parcels. Effective as of the date of this
Agreement, (i) the Managing Member shall acquire fee simple title to the parcels
of real property described on Exhibit M (the “Adjacent Parcels”) from the
current owners of the Adjacent Parcels listed on Exhibit M (the “Current
Owners”), through dividends or distributions made by the Current Owners to the
Managing Member (each such dividend or distribution, an “Adjacent Parcel
Distribution”), and (ii) Managing Member shall transfer and convey fee simple
title to the Adjacent Parcels to Sunrise IV (or Sunrise IV’s designees), free
and clear of any and all monetary liens, by executing and delivering to Sunrise
IV (or Sunrise IV’s designees) the Quitclaim Deeds in the forms attached hereto
as Exhibits N, O, P and Q, together with all applicable transfer tax and change
of ownership affidavits and such other certificates, affidavits, assignments,
indemnities, instruments and other documents as shall be reasonably requested
(as to both form and substance) by the applicable title insurance company or the
Lenders and are necessary or required in connection with the transfer and
conveyance of the Adjacent Parcels and the obtaining by Sunrise IV, its
designees and the Lenders of owner’s and mortgagee’s title insurance policies
with respect to the Adjacent Parcels in form and substance reasonably acceptable
to the Investor Member with the endorsements listed on Schedule 15(a). All costs
and expenses associated with transferring the Adjacent Parcels (and the deemed
contribution of the Contributed Parcels) to Sunrise IV (or Sunrise IV’s
designees), including transfer, franchise, deed, fixed asset, stamp, and
documentary stamp taxes, the fees, costs and expenses associated with obtaining
owner’s and mortgagee’s title insurance commitments and policies with not more
than those endorsements listed on Schedule 15(a) (including the fees and
expenses of the title insurance company) and surveys, engineering and
environmental reports, recording fees for the

8

--------------------------------------------------------------------------------


deeds and mortgages, and the legal fees and expenses of Nordbank’s counsel and
Investor Member’s counsel relating to or arising out of the conveyance and
granting of mortgages with respect to the Adjacent Parcels and the Contributed
Parcels, in each case as set forth on Schedule 15(b) attached hereto
(collectively, the “Adjacent Parcel Expenses”), shall be paid by the Sunrise
Parties to Investor Member on the date of this Agreement; provided, however, in
the event any Adjacent Parcel Expenses are not paid on the date of this
Agreement, any such unpaid Adjacent Parcel Expenses may be deducted from, or
setoff against, amounts due and payable to the Sunrise Parties pursuant to this
Agreement or any Other Sunrise Document (it being understood that in no event
shall the Adjacent Parcel Expenses be greater than the aggregate amount set
forth on Schedule 15(b)). All real property taxes with respect to the Adjacent
Parcels for calendar year 2009 shall be prorated between the Managing Member and
Sunrise IV as of the date of this Agreement based on the tax bills for the 2008
calendar year.

     16.     Settlement. It is understood and agreed by the Parties that this
Agreement is a compromise and settlement of disputed claims and the execution,
delivery and performance of this Agreement and the Exhibits hereto shall not be
deemed or construed as an admission of liability or responsibility at any time
or for any purpose whatsoever.

     17.     Binding Agreement. Each of the Parties hereby represents and
warrants that it has carefully read this Agreement, knows and understands its
contents and its binding legal effect and has consulted with counsel of its
choice prior to signing this Agreement. Each of the Parties signs this Agreement
of its own free will, without any legal reservations, duress, coercion or undue
influence, and it is the intention of each of the Parties that each Party be
legally bound hereby. The Parties agree that this Agreement (including the
Schedules and Exhibits hereto) embodies the full, entire and sole agreement of
the Parties and recites the sole consideration for the promises exchanged, and
that this Agreement may not be modified except in writing signed by all Parties
hereto. In reaching and executing this Agreement, no Party has relied upon any
representation or promise except those set forth herein.

    18.     Authority, Etc.

     (a) The Sunrise Parties jointly and severally represent and warrant to
Investor Member and Sunrise IV that (i) each Sunrise Party is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its organization, (ii) each Sunrise Party has full power and authority to
execute and deliver this Agreement and the other documents, agreements, releases
and instruments being executed by such Sunrise Party in connection with or
pursuant to this Agreement (the “Other Sunrise Documents”) and to consummate the
transactions contemplated hereby and thereby, (iii) this Agreement and the Other
Sunrise Documents have been duly executed by the Sunrise Parties and constitute
the valid and binding agreements of the Sunrise Parties and are enforceable
against the Sunrise Parties in accordance with their terms, (iv) no other
corporate or organizational proceedings on the part of any Sunrise Party are
necessary to approve and authorize the execution and delivery of this Agreement
or the Other Sunrise Documents to which such Sunrise Party is a party and the
consummation of the transactions contemplated hereby and thereby, (v) the
execution, delivery and performance by the Sunrise Parties of this Agreement and
the Other Sunrise Documents, and the consummation of the transactions
contemplated hereby and thereby, do not and shall not conflict with, result in

9

--------------------------------------------------------------------------------


any breach, default or violation of, or require any authorization, consent or
approval that has not already been obtained under (1) the organizational
documents of any Sunrise Party, (2) any contract to which a Sunrise Party is a
party or by which a Sunrise Party is bound, or (3) any order, rule, regulation,
law, decree, permit or license of any court or any governmental organization or
entity, (vi) as of the date of this Agreement, except for copyrights that are
generally used within the “Sunrise System” (as such term is defined in the
Management Agreements), no Sunrise Party, and no affiliate of any Sunrise Party,
holds any registered or unregistered copyright that is used by Sunrise IV or any
one or more of its subsidiaries in connection with the conduct of their
respective businesses, (vii) as of the date of this Agreement, the Sunrise
Parties and their affiliates have transferred to Sunrise IV all of the
Intellectual Property (as defined below) owned, held, or licensed by the Sunrise
Parties or their affiliates and that is used by Sunrise IV or any one or more of
its subsidiaries in connection with the conduct of their respective businesses,
(viii) in connection with each Adjacent Parcel Distribution, as of the date of
such Adjacent Parcel Distribution, (1) Managing Member was a member of each
Current Owner that is a Delaware limited liability company and was a partner of
each Current Owner that is a Delaware limited partnership, (2) each Current
Owner that is a limited liability company has complied with §18-607(a) of the
Delaware Limited Liability Company Act, and (3) each Current Owner that is a
limited partnership has complied with §17-607(a) of the Delaware Revised Uniform
Limited Partnership Act, and (ix) with respect to the Adjacent Parcel located at
909 109th Avenue NE, Bellevue, Washington (the “Bellevue Parcel”), (1) the
Sunrise Parties have completed all corrective actions required to be taken by
the City of Bellevue, Washington, in each case in accordance with all applicable
federal, state, city and local laws, statutes, codes, rules, regulations,
ordinances, decrees, and orders, in order to resolve that certain Request for
Voluntary Compliance, dated May 21, 2009 (case no. 09-113766), issued by the
City of Bellevue, Washington (the "Request"), as such Request has been modified
by certain conversations and e-mails regarding the compliance requested therein,
and as such compliance is evidenced by that certain e-mail dated July 29, 2009
at 4:46 p.m. from Raj Johal on behalf of the City of Bellevue to Blake Martin,
Director of Maintenance of Pacific Regent of Bellevue, and (2) the Sunrise
Parties (or their affiliates) have paid all costs and expenses arising out of or
relating to the actions referenced in this clause (ix), and none of such costs
and expenses have been charged to, or reimbursed by, Sunrise IV, any
Intermediate Tier Owner, any Property Company, or any Facility. “Intellectual
Property” means any trademark, service mark, trade name, design, trade dress,
logo, internet domain name, invention (whether patented or not), U.S. or foreign
patent, pending patent application in the U.S. or foreign jurisdictions, any
continuation, divisional or equivalent thereof, trade secret, confidential
business information, copyright, know-how (including any registrations or
applications for registration of any of the foregoing), license agreement,
computer software, website, telephone number or any other similar type of
proprietary intellectual property right; provided, however, notwithstanding the
foregoing, the term “Intellectual Property” shall not include any of the
foregoing which are specific to the policies, procedures and/or processes of any
one or more of the Sunrise Parties, and/or any of their respective affiliates,
or are otherwise generally used within the Sunrise System.

     (b) Investor Member represents and warrants to the Sunrise Parties that (i)
Investor Member is a limited liability company duly organized, validly existing
and in good standing under the laws of the state of its organization, (ii)
Investor Member has full power and authority to execute and deliver this
Agreement and the other documents, agreements, releases and instruments being
executed by Investor Member in connection with or pursuant to this

10

--------------------------------------------------------------------------------


Agreement (the “Other Investor Member Documents”) and to consummate the
transactions contemplated hereby and thereby, (iii) this Agreement and the Other
Investor Member Documents have been duly executed by Investor Member and
constitute the valid and binding agreements of Investor Member and are
enforceable against Investor Member in accordance with their terms, (iv) no
other limited liability company or organizational proceedings on the part of
Investor Member are necessary to approve and authorize the execution and
delivery of this Agreement or the Other Investor Member Documents and the
consummation of the transactions contemplated hereby and thereby, and (v) the
execution, delivery and performance by Investor Member of this Agreement and the
Other Investor Member Documents, and the consummation of the transactions
contemplated hereby and thereby, do not and shall not conflict with, result in
any breach, default or violation of, or require any authorization, consent or
approval under or from (1) the organizational documents of Investor Member, (2)
any contract to which Investor Member is a party or by which Investor Member is
bound, or (3) any order, rule, regulation, law, decree, permit or license of any
court or any governmental organization or entity.

     19.     Severability. If any one part of this Agreement shall be deemed
invalid and unenforceable, then the remaining parts shall remain binding and in
effect to the extent (i) the context thereof shall permit in light of the
declared invalidity or unenforceability, and (ii) such declaration of invalidity
or unenforceability and the asserted enforceability of remaining terms and
provisions do not materially amend, alter or contradict the intent of the
Parties as expressed by the terms of this Agreement.

     20.     Counterparts. This Agreement may be executed in one or more
counterparts, and by the different Parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

     21.     Further Assurances. Each of the Parties shall execute and deliver
any additional papers, documents, and other assurances, and shall do any acts
and things reasonably necessary in connection with the performance hereunder and
to carry out the intent of this Agreement. The Parties further agree not to take
any action that may frustrate the intent or purpose of this Agreement. Without
limiting the generality of the foregoing, from time to time after the date of
this Agreement, and without further consideration, the Sunrise Parties, upon the
request of Investor Member, shall execute and deliver such documents and
instruments of conveyance and transfer as Investor Member may reasonably request
in order to (i) consummate more effectively the transfer and conveyance of
assets, rights and properties pursuant to this Agreement or the Other Sunrise
Documents to Investor Member, Sunrise IV or their respective affiliates
(including the Property Companies) or designees, (ii) vest in Investor Member,
Sunrise IV, or such affiliates or designees title to such transferred assets,
rights and properties, (iii) permit Investor Member, Sunrise IV or such
affiliates or designees to perfect, record or protect their interests in such
transferred assets, rights and properties, or (iv) otherwise more fully
consummate the transaction contemplated by this Agreement or the Other Sunrise
Documents.

     22.     No Prior Assignment. Each Party represents and warrants to the
others that, except with respect to the Adjacent Parcels, (i) such Party is the
sole owner of all of the assets, rights and claims being released, transferred
and/or assigned by such Party under this Agreement, the MOMA Amendment and the
Operations Transfer Agreement (as applicable), (ii)

11

--------------------------------------------------------------------------------


there does not exist any presently effective assignment or agreement of transfer
with respect to the assets, rights or claims which are being released,
transferred or assigned by such Party under this Agreement, and (iii) such Party
has never assigned or transferred previously in any manner whatsoever any
assets, rights or claims which are being released, transferred or assigned under
this Agreement, except for (1) liens granted pursuant to the Loan Documents, (2)
encumbrances expressly contemplated by the Loan Documents or the Trademark
Assignment, and (3) transfers or assignments that are no longer effective and
that have been reversed or cancelled.

    23.     Survival of Claims Against Sunrise Parties.

     (a)     The Sunrise Parties, jointly and severally, agree to indemnify,
defend, and hold harmless the Investor Member Released Parties from, against,
for and in respect of any Losses asserted against, or paid, suffered or incurred
by, the Investor Member Released Parties and resulting from, based upon, or
arising out of: (i) the breach of any representation or warranty made by any
Sunrise Party in this Agreement or in any of the Other Sunrise Documents, (ii)
the breach of any covenant or agreement of any Sunrise Party made in this
Agreement or any Other Sunrise Documents, (iii) any Claim released by Manager or
any Sunrise Releasor in this Agreement or any Other Sunrise Documents (provided,
however, the Sunrise Parties shall not be required to indemnify the Investor
Member Released Parties with respect to any Claim held by a third party that is
not a Sunrise Releasor, Manager or a person or entity affiliated with any one or
more of the Sunrise Parties and that is not a successor, assign, assignee, or
transferee of a Sunrise Releasor, Manager or any such affiliate of one or more
of the Sunrise Parties, which Claim is independently held by such third party
and did not arise by or through a Sunrise Releasor, Manager or any such
affiliate of one or more of the Sunrise Parties), or (iv) any indemnification
claims asserted by New Manager against Sunrise IV (and/or its direct and
indirect subsidiaries) pursuant to Section 9.1(b) of the Operations Transfer
Agreement which result from or arise out of any breach by Manager of any
provision of the Operations Transfer Agreement, subject to applicable notice,
grace or cure periods. “Losses” shall mean any and all demands, claims, actions,
causes of action, assessments, losses, diminution in value, damages,
liabilities, costs, and expenses, including interest, penalties, costs of
investigation and defense, and reasonable attorneys’ and other professional fees
and expenses.

     (b)     Except for the Core Representations, each of the representations
and warranties of the Sunrise Parties contained in this Agreement or in any
Other Sunrise Document shall survive for a period ending on the date that is one
(1) year after the date of the final Closing (as such term is defined in the
Operations Transfer Agreement) (the “Survival Period”), provided any claim for
which notice has been given prior to the expiration of the Survival Period may
be continued after the expiration of the Survival Period until finally resolved.
The Core Representations shall survive without limitations as to time. “Core
Representations” shall mean the representations of the Sunrise Parties contained
in Sections 6 and 22 of this Agreement. No Investor Member Released Party may
bring a claim against a Sunrise Party for breach of a representation and
warranty unless written notice of such breach is given prior to the expiration
of the Survival Period; provided, however, notwithstanding the foregoing, a
claim arising out of a breach of a Core Representation may be brought at any
time and shall not be time barred. An Investor Member Released Party shall be
entitled in good faith to offset any indemnification claim under this Section 23
against amounts due to the Sunrise Parties, including any management fees due
and payable under the MOMA Amendment; provided, however, that from

12

--------------------------------------------------------------------------------


and after the 360th day after the date of this Agreement, 50% of all Management
Fees earned, due and payable from and after such 360th day will not be subject
to offset by an Investor Member Released Party. In addition to such offset
rights (it being understood that the remedies of the Investor Member Released
Parties under this Section 23 shall be cumulative), the Investor Member Released
Parties shall be entitled to recover from the Sunrise Parties for any
indemnification claim under this Section 23. Notwithstanding anything to the
contrary set forth herein, in any Other Sunrise Document (including the MOMA
Amendment, the Operations Transfer Agreement and any document, instrument,
certificate or agreement executed or delivered in connection with this
Agreement, the MOMA Amendment, any Closing or the Operations Transfer
Agreement), in the Management Agreements or any document, instrument or
agreement related to the Management Agreements, or any other document,
instrument or agreement executed or delivered by Manager or any Managing Member
Released Parties related to the ownership, use, operation or management of the
Facilities or Sunrise IV or any of its direct or indirect subsidiaries
(collectively, the “Sunrise Transaction Documents”), the maximum aggregate
liability of all Sunrise Parties and their respective affiliates under all
Sunrise Transaction Documents for any and all Losses suffered or incurred by any
party to a Sunrise Transaction Document, whether for breach of a representation,
warranty or covenant, indemnification or other obligation shall not, in the
aggregate, exceed the amount of $2,500,000 (plus any amounts which are subject
to offset as contemplated by this Section 23(b)); provided, however, that the
preceding limitation on liability shall not apply to limit any indemnification
claim under this Section 23 for (i) Losses arising directly or indirectly from
the gross negligence, fraud or willful misconduct (including knowing or
intentional breaches) of any of the Sunrise Parties, (ii) Losses arising from
any breach of Section 18(a)(i)-(v) or (viii) of this Agreement, (iii) Losses
arising from any breach of Section 7(a), 7(b), 7(c)(iii), 7(d), 7(e), 7(h), or
16 of the MOMA Amendment, (iv) Losses resulting from, based upon, or arising out
of, any Claims released by Manager or any Sunrise Releasor in this Agreement or
any Other Sunrise Document, or (v) Losses resulting from, based upon or arising
due to any failure by Manager to provide insurance coverage as (and to the
extent) required by Section 9 of this Agreement. The covenants and agreements of
the Sunrise Parties contained in this Agreement or in the Other Sunrise
Documents that are to be performed on or after the date hereof shall survive the
execution and delivery of this Agreement and the Other Sunrise Documents, and
the Sunrise Parties shall be liable after the date hereof for any breach
thereof, subject in all cases to the limitation on liability set forth herein
(if applicable).

    24.     Survival of Claims Against Investor Member and Sunrise IV.

     (a)     Investor Member and Sunrise IV, jointly and severally, agree to
indemnify, defend, and hold harmless Managing Member Released Parties and
Manager Released Parties from, against, for and in respect of any Losses
asserted against, or paid, suffered or incurred by, the Managing Member Released
Parties or Manager Released Parties and resulting from, based upon, or arising
out of: (i) the breach of any representation or warranty made by Investor Member
or Sunrise IV in this Agreement or in any of the Other Investor Member
Documents, (ii) the breach of any covenant or agreement of Investor Member or
Sunrise IV made in this Agreement, any Other Investor Member Documents, or the
Operations Transfer Agreement, or (iii) any Claim released by Investor Member or
Sunrise IV in this Agreement, any Other Investor Member Documents, or the
Operations Transfer Agreement (provided, however, Investor Member and Sunrise IV
shall not be required to indemnify the Managing Member Released

13

--------------------------------------------------------------------------------


Parties or the Manager Released Parties with respect to any Claim held by a
third party that is not an Investor Member Releasor and that is not a successor,
assign, assignee, or transferee of an Investor Member Releasor, which Claim is
independently held by such third party and did not arise by or through an
Investor Member Releasor).

     (b)     Each of the representations and warranties of Investor Member or
Sunrise IV contained in this Agreement or in any Other Investor Member Document
shall survive for a period ending on the last day of the Survival Period,
provided any claim for which notice has been given prior to the expiration of
the Survival Period may be continued after the expiration of the Survival Period
until finally resolved. No Managing Member Released Party or Manager Released
Party may bring a claim against Investor Member or Sunrise IV for breach of a
representation and warranty unless written notice of such breach is given prior
to the expiration of the Survival Period. A Managing Member Released Party or
Manager Released Party shall be entitled to recover from Investor Member or
Sunrise IV for any indemnification claim under this Section 24. Notwithstanding
anything to the contrary set forth herein, in any Other Investor Member Document
(including the MOMA Amendment and any document, instrument, certificate or
agreement executed or delivered in connection with this Agreement, the MOMA
Amendment, or any Closing), in the Management Agreements, the Operations
Transfer Agreement or any document, instrument or agreement related to the
Management Agreements, or any other document, instrument or agreement executed
or delivered by any Investor Member Released Parties related to the ownership,
use, operation or management of the Facilities or Sunrise IV or any of its
direct or indirect subsidiaries (collectively, the “Investor Member Transaction
Documents”), the maximum aggregate liability of Investor Member, Sunrise IV and
their affiliates under all Investor Member Transaction Documents for any and all
Losses suffered or incurred by any party to an Investor Member Transaction
Document, whether for breach of a representation, warranty or covenant,
indemnification or other obligation shall not, in the aggregate, exceed the
amount of $2,500,000; provided, however, that the preceding limitation on
liability shall not apply to limit any indemnification claim under this Section
24 for (i) Losses arising directly or indirectly from the gross negligence,
fraud or willful misconduct (including knowing or intentional breaches) of
Investor Member or Sunrise IV, (ii) Losses arising from any breach of Section
18(b) of this Agreement, (iii) Losses resulting from, based upon, or arising out
of, any Claims released by any Investor Member Releasor in this Agreement or any
Other Investor Member Document, (iv) Losses arising from any breach of the
obligations of the Investor Member Released Parties to pay any management fees
required under the MOMA Amendment or to make any reimbursements required under
the Management Agreements and the MOMA Amendment (subject to the Investor Member
Released Parties’ rights of offset as contemplated by Section 23(b)), or (v)
Losses arising from any breach by Sunrise IV of its obligation to fund amounts
into escrow under the Escrow Agreement or its guaranty obligations under the
first sentence of Section 9 of this Agreement. The covenants and agreements of
Investor Member and Sunrise IV contained in this Agreement or in the Other
Investor Member Documents that are to be performed on or after the date hereof
shall survive the execution and delivery of this Agreement and the Other
Investor Member Documents, and Investor Member and Sunrise IV shall be liable
after the date hereof for any breach thereof, subject in all cases to the
limitation on liability set forth herein (if applicable).

14

--------------------------------------------------------------------------------


     25.     Arbitration of Setoff Claims. To the extent any Investor Member
Released Party does not pay to Manager any Management Fee that is due and
payable pursuant to Section 4 of the MOMA Amendment based upon any claim of
offset as provided in Section 23 of this Agreement, in the event Manager
disputes the validity or amount of the indemnification claim giving rise to such
right of offset, such dispute shall be resolved through the following
procedures: (i) the Investor Member Released Parties shall give written notice
(the “Setoff Notice”) to Manager within 10 business days after such Management
Fee is due and payable of the Investor Member Released Parties’ Losses that are
subject to offset (provided that subsequent Setoff Notices for the same Losses
shall not be required); (ii) within 30 days of receipt of the Setoff Notice,
Manager shall respond to the Setoff Notice by sending a written response to the
Investor Member setting forth (in reasonable detail) Manager’s position and
defenses to the claimed Losses (the “Setoff Response”) (it being understood
that, if Manager does not provide the Setoff Response within such 30-day period,
Manager shall be deemed to have waived any right to dispute the offset of the
Losses stated in the Setoff Notice); (iii) in the event an offset dispute is not
resolved within 30 days after receipt of the Setoff Response, either any
Investor Member Released Party or the Manager shall have the right to submit the
offset dispute to binding arbitration pursuant to the expedited rules of the
American Arbitration Association (the “AAA”), and the Investor Member Released
Parties and the Manager hereby consent to each other’s right to compel
arbitration pursuant to this Section 25; (iv) the arbitrator shall be appointed
by the AAA and shall be an independent qualified arbitrator with no less than 10
years experience in the negotiation and implementation of management
arrangements for senior living and senior health care communities (“Qualified
Arbitrator”), who shall be the sole person to act as the arbitrator to resolve
the offset dispute, (v) the appointment of the Qualified Arbitrator and the
issuance of its final decision on the offset dispute shall take place all within
30 days of the submission of the dispute to arbitration (unless the parties
jointly consent to a longer period of time); (vi) as part of the arbitration
process, both parties will be required, on the same date and approximate time,
to submit confidential settlement offers to the arbitrator which will not be
disclosed to the other party until both sides have submitted their settlement
offers; (vii) each of the parties shall pay one-half of the fees of the
Qualified Arbitrator; and (viii) as part of the Qualified Arbitrator’s ruling,
the Qualified Arbitrator shall award reasonable attorneys’ fees and costs to the
party whose settlement offer is closer to the award entered by the Qualified
Arbitrator. If the arbitration procedure set forth in this Section 25 has been
used three (3) or more times in any twelve (12) month period and any Investor
Member Released Party has been the “losing party” (i.e., the party who has been
required to pay the other party’s attorneys’ fees and costs) in at least three
(3) of such proceedings, no Investor Member Released Party shall have any
further right to offset against any Management Fees pursuant to Section 23
hereof and the Investor Member shall not have the right to pre-approve the
payment of any Management Fees pursuant to Section 4 of the MOMA (it being
understood, however, that the Investor Member shall retain the right to dispute
the payment of any Management Fees after they have been received by Manager).

     26.     Right to Cure. No party shall have the right to claim that another
party hereto (the “Breaching Party”) is in breach or has failed to perform
hereunder unless written notice of such alleged breach or failure to perform has
been delivered to the Breaching Party and such Breaching Party has failed to
cure such breach or failure to perform within ten (10) days of receipt of such
notice; provided, however, the provisions of this Section 26 shall not apply to
breaches or failures to perform that are incapable of being cured or to breaches
or failures to

15

--------------------------------------------------------------------------------


perform with respect to which the non-Breaching Party does not have actual
knowledge at the time such breach or failure to perform occurs.

     27.     Construction of Agreement. It is understood and acknowledged that
this Agreement shall not be construed in favor of or against any Party hereto by
reason of the extent to which any Party or its counsel has participated in the
drafting of this Agreement. The terms “include,” “including” and other similar
terms are not limiting.

     28.     Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the Parties’ respective successors and assigns.

     29.     Governing Laws. This Agreement shall be governed by and construed
in accordance with the federal laws of the United States of America and internal
laws of the State of Delaware applicable to contracts made and to be performed
in such state (without regard to the principle of conflicts of law applicable
under Delaware law).

     30.     Waiver of Jury Trial. To the maximum extent permitted by law, the
Parties hereby knowingly, voluntarily and intentionally WAIVE ANY RIGHT TO A
TRIAL BY JURY in respect of any action, cause of action, claim, demand or
proceeding arising out of, under or in connection with this Agreement or the
transactions related hereto, or any course of conduct, course of dealing,
statements (whether oral or written) or actions of any Party, in each case
whether now existing or hereafter arising, and whether sounding in contract,
tort, or otherwise.

     31.     Costs. Except as otherwise provided expressly in this Agreement,
each Party will bear its own costs and expenses incurred under and in connection
with this Agreement.

     32.     Time of Essence. Time is of the essence of this Agreement and each
provision of this Agreement.

[The remainder of this page is intentionally left blank]

16

--------------------------------------------------------------------------------


     IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the
date first above-written.

SUNRISE SENIOR LIVING 
INVESTMENTS, INC.    By:  /s/ Anne H. Stuart    Name: Anne H. Stuart
Title: Vice President     SUNRISE SENIOR LIVING 
MANAGEMENT, INC.    By:  /s/ Anne H. Stuart    Name: Anne H. Stuart  
Title: Vice President     SUNRISE SENIOR LIVING, INC.    By:  /s/ D. Gregory
Neeb   Name: D. Gregory Neeb
Title: Chief Investment Officer   US SENIOR LIVING INVESTMENTS, LLC    By:  /s/
Jill A. Russo    Name: Jill A. Russo
Title: Vice President     SUNRISE IV SENIOR LIVING 
HOLDINGS, LLC    By:           US Senior Living Investments, LLC, as           
 Investor Member pursuant to Section             10.6(b) of the Operating
Agreement      By:  /s/ Jill A. Russo    Name: Jill A. Russo
Title: Vice President


17

--------------------------------------------------------------------------------